Jordan, J.
— -I concur in the result reached in this appeal, but not in all the reasoning of the opinion of Judge McCabe. It may be conceded that the apportionment act of 1885 is replete with the evils that were condemned by this court, under the decisions in the cases of Parker v. State, 133 Ind. 178, and Denney v. State, 144 Ind. 503. I am of the opinion, however, *88that the appellee, who seemingly brought this action in the lower court in behalf of himself and other electors of-the State, has not timely exercised the right to assail the validity of the statute in controversy, and for that reason, at least, his case is devoid of equity, and, under the circumstances, he is not in a condition to demand that the court shall interpose and award the extraordinary writ of injunction to prevent the appellants, who are public officers, from doing the acts of which he complains. The statute in dispute ran through an entire sexennial period, during which time it was acquiesced in by the people, and its validity was not challenged in any court, and under its provisions three successive general assemblies were elected by the voters of this State. It is true, that during the time this statute was in active operation, it was criticised and denounced by the public press and upon the stump, yet no attempt was made to assail it in court, during the running of its sexennial period, and thereby secure a judicial determination of its validity. It is a familiar maxim that equity aids the vigilant, and not those who sleep upon their rights. It promotes diligence in a suitor, and punishes his “laches” by denying his request for the relief which he might have obtained had he applied therefor in due season. I fail to recognize anything, under the circumstances, in the case at bar, which will shield the appellee from the force and effect of the salutary rule to which we háve referred. As stated heretofore, the great body of the State’s electors seem to have accepted this statute, and biennially, for the period of six years, exercised the right to elect representatives and senators thereunder; and now, after the elapse of this period, and at a time when it is conceded by his counsel, that there remains no *89other law under which the next general assembly can be elected, the appellee invokes the judiciary to inquire into the constitutionality of the act in question and grant the extraordinary relief demanded, regardless of the consequences that may follow.
It is manifest, I think, that, under the status occupied by the appellee and the circumstances of the case in general, this cannot be done without violating the fundamental principles of equity. It is not apparent that any special beneficial results will inure to the appellee, if the statute in question should be adjudged to be invalid; while upon the other hand, injurious ones might result to the public, hence, under such circumstances, it is evident that equitable rules do not require a court to award the relief requested by the appellee. It is true, as contended by the eminent and learned counsel for the latter, as a general proposition, that courts have nothing to do with the consequences that follow from their decisions; yet, under the state of facts in this cause, the question of the probable results that the public may sustain, if a decision should be adverse to the statute in dispute, becomes a potent factor in deciding whether the relief sought by the action should be granted. Again, it may be said that if under the existing emergency, the Governor declines to convene the present general assembly, in extra session, to enact an apportionment law, and thereby the electors are virtually driven to elect under the act of 1885, members of the house of representatives, and successors to the senators who were elected in 1892, it cannot, in reason, be urged that the courts ought to interpose and forbid them to exercise the right of so doing.
The judgment should be reversed, and the lower court directed to sustain the demurrer to the complaint, for want of equity.